       Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 1 of 17




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                NO. 5:19-mj-00087

            v.                           (SAPORITO, M.J.)

ROBERT ANDREWSH,

            Defendant.


                            MEMORANDUM

     This matter is before the court on the motion to review detention

order based on changed circumstances (Doc. 19) filed by the defendant,

Robert Andrewsh.

     On December 18, 2019, Andrewsh was charged in a criminal

complaint with possession with intent to distribute methamphetamine,

in violation of 21 U.S.C. § 842(a)(1). On the same date, he appeared before

the undersigned United States magistrate judge for an initial appearance

and a detention hearing. After the hearing, we ordered that Andrewsh be

detained pending trial, and he has been in custody since. (Doc. 8). On

February 26, 2020, he filed a motion to review detention. After a hearing

on March 5, 2020, that motion was denied, and his detention continued.




                                     1
       Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 2 of 17




     Andrewsh now asks that we reconsider our order for two reasons:

(1) the risk of being confined in a large group during the COVID-19 global

pandemic, which places him at substantial risk because he is asthmatic;

and (2) a more suitable release plan has been developed where Andrewsh

proposes to reside with his father who is also willing to serve as a third-

party custodian. In his motion, Andrewsh attached a certificate of non-

concurrence (Doc. 19-1) certifying that the assigned assistant United

States attorney does not concur in his motion. Andrewsh filed a brief in

support of his motion (Doc. 20), and his counsel filed a notice of non-

resolution (Doc. 21). In the notice of non-resolution, defense counsel

states that the issue of release was not resolved and that a hearing is

requested. The government has filed a brief in opposition to the

defendant’s motion (Doc. 24), and the defendant has filed a reply brief.

(Doc. 25). The motion is ripe for a decision.

I.   Statement of Facts

     Andrewsh has been charged by criminal complaint with possession

with intent to distribute more than 50 grams of a mixture and substance

containing methamphetamine, in violation of 21 U.S.C. § 841. If

convicted, he faces a maximum term of imprisonment of greater than 10



                                     2
       Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 3 of 17




years. At the detention hearings held on December 18, 2019, and March

5, 2020, the parties agreed that the presumption under 18 U.S.C. §

3142(e)(3) applied. 1 The government proffered that, on December 11,

2019, DEA agents used a confidential informant to conduct a controlled

purchase of crystal methamphetamine from Andrewsh and another

individual present at Andrewsh’s Scranton residence. On December 17,

2019, the DEA executed a federal search warrant at Andrewsh’s

residence, recovering several hundred grams of suspected crystal

methamphetamine, two loaded handguns, drug packaging materials and

paraphernalia, and a few thousand dollars. Nearly all the suspected

narcotics and cash, and both firearms, were recovered from Andrewsh’s

bedroom. Neither handgun was registered to Andrewsh. At the time,

Andrewsh was on pretrial release for state drug trafficking charges, also

involving crystal methamphetamine. Andrewsh is allegedly part of a

conspiracy that imported substantial quantities of methamphetamine

into the Middle District for distribution. We found that the defendant did

not introduce sufficient evidence to rebut the presumption and no



1The rebuttable presumption in 18 U.S.C. § 3142(e)(3) reflects a
Congressional finding that drug trafficking is a danger to the community
and drug traffickers pose special flight risks.

                                     3
       Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 4 of 17




combination of conditions would ensure Andrewsh’s appearance at trial

and the safety of the community. Therefore, his detention was ordered.

     After considering the factors set forth in 18 U.S.C. § 3142(g) and

the information presented at the detention hearing, we concluded that

Andrewsh be detained pending trial because the government proved by

clear and convincing evidence that no condition or combination of

conditions of release will reasonably assure the safety of any other person

in the community. We further found that the government proved by a

preponderance of evidence that no condition or combination of conditions

of release will reasonably assure Andrewsh’s appearance as required. We

also found that Andrewsh did not produce that quantum of evidence

necessary to overcome the presumption. In addition to the findings made

on the record at the hearing, the reasons for detention included the

following: the weight of evidence against the defendant is strong; he is

subject to a lengthy period of incarceration if convicted; his prior criminal

history; and his participation in criminal activity while on probation,

parole, or supervision.

     In his motion for review of detention order, Andrewsh contends that

we concluded that our decision was based in part on the unsuitability of



                                     4
       Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 5 of 17




the proposed release plan at the time, under which Andrewsh would have

resided with a friend with a substance abuse history. (Doc. 19 ¶4). While

it is true that we were not inclined to release Andrewsh to the custody of

a friend with a history of substance abuse—a plan the defendant

acknowledges was inadequate (Id. ¶9)—other considerations aided in our

decision that led to his detention. For example, Andrewsh’s involvement

in similar criminal activity that resulted in his arrest on October 11,

2019, in the Court of Common Pleas of Lackawanna County for delivery

and possession with intent to deliver a controlled substance; his engaging

in criminal conduct while under supervision; the recommendation of

detention by the United States Probation Office; that drug trafficking is

inherently a danger to the community; that drug traffickers inherently

pose special flight risks; and that the rebuttable presumption applied to

this case and that Andrewsh had not rebutted the presumption that

detention was necessary to assure his appearance and to protect the

community. Further, Andrewsh seeks reconsideration of our order of

detention, if only temporarily, due to the risks associated with being

confined in a large group during the COVID-19 global pandemic because

of his history of asthma and mental health problems. (Id. ¶¶5-7).



                                     5
       Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 6 of 17




      We granted Andrewsh’s request for a hearing on the motion which

we conducted telephonically on April 16, 2020. At the hearing, the

defendant’s mother, Denise DeMorrow, and his father, Robert Andrewsh,

Sr., testified that they are willing to be designated as third-party

custodians despite their divorce and separate living arrangements. For

the reasons discussed herein, we will deny Andrewsh’s motion.

II.   Discussion

        a. COVID-19 Global Pandemic

      We are mindful of the unprecedented magnitude of the COVID-19

pandemic and the extremely serious health risks it presents. 2 “COVID-

19 is the infectious disease caused by the novel coronavirus.” United

States v. Roeder, ___ Fed. App’x ___, 2020 WL 1545872, at *1 (3d. Cir.

Apr. 1, 2020) (per curiam). We are also cognizant that the President of

the United States has declared a national emergency and the Governor

of Pennsylvania has declared a state of emergency and issued a stay-at-

home order through April 30, 2020. Further, the Governor has ordered

all schools to remain closed for the remainder of the 2019-2020 academic



2World Health Org., WHO Characterizes COVID-19 as a Pandemic (Mar.
11, 2020), https://www.who.int/emergencies/diseases/novel-coronavirus-
2019/events-as-they-happen.

                                     6
       Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 7 of 17




school year. We also recognize that public health officials have

strenuously encouraged the public to practice “social distancing,” to

hand-wash and/or sanitize frequently, and to avoid close contact with

others—all of which presents challenges in detention facilities. See

Roeder, 2020 WL 1545872, at *2; United States v. Martin, No. PWG-19-

140-13, 2020 WL 1274857, at *2 (D. Md. Mar. 17, 2020).

        b. Conditions of LCP

     Andrewsh alleges that LCP inmates report a scarcity of soap and

cleaning supplies, and that hand sanitizer is unavailable. He also alleges

that the medical services at LCP are inadequate given that Andrewsh is

an asthmatic. Further, he asserts that LCP lacks the resources necessary

to engage in screening and testing of inmates, correctional staff, law

enforcement officers, and other care and service providers who enter the

facility. He also maintains that, as additional people are arrested who

have been out in the community as the coronavirus spreads and are

brought to the LCP, they will be held with the existing population unless

they are found to be symptomatic. As a consequence, Andrewsh contends

that it is difficult or impossible for those inmates most at risk to engage

in social distancing and self-quarantine precautions as recommended by



                                     7
       Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 8 of 17




the Centers for Disease Control and Prevention. Lawyer visits have been

limited to meetings through glass making the preparation of a defense

difficult, and potentially impossible. (Doc. 19 ¶¶ 7-8; Doc. 20, at 6).

     In its brief in opposition, the government concedes a recent

disclosure that a guard at LCP recently tested positive for the COVID-19

virus, which resulted in inmates being placed in lockdown, permitted

only to leave their cells for showers, phone calls, attorney visits (through

glass windows), and video teleconferencing for court proceedings. (Doc.

24, at 9). The government proffers in its brief that LCP has reported no

other staff member or inmate has reported flu-like symptoms. (Id.). At

the April 16, 2020, hearing, the government proffered that as of that date,

no other inmate or corrections officer at LCP have tested positive for the

coronavirus. We further take judicial notice of recent policies and

procedures adopted by LCP to prevent or limit the spread of COVID-19

within the prison. See Shakur v. Costello, 230 Fed. App’x 199, 201 (3d

Cir. 2007) (per curiam) (taking judicial notice of county prison

procedures). Under these new policies and procedures, LCP has

suspended contact visits, regular visitation, and visitation from

volunteers, including religious leaders. It has implemented aggressive



                                     8
       Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 9 of 17




sanitation programs and suspended all programs that utilize “outside”

employees. It has prohibited individuals other than prison and medical

staff to proceed any further than the reception area. It has limited

attorney visits with inmates to meetings through a glass partition in a

lawyer visitation room unless written permission is granted by the

warden or the deputy warden. It has cancelled all conferences and out-

of-county training. It has provided for weekly contact with officials from

the state department of corrections. It has posted educational flyers in

the blocks and in the reception area. It has also implemented body

temperature screening checks for all employees and lawyers as they

enter the facility. United States v. Mendoza, No. 5:20-mj-00011, 2020 WL

1663361, at *3 & n.4 (M.D. Pa. Apr. 3, 2020).

        c. 18 U.S.C. § 3142(i)—Temporary Release

     In his brief, Andrewsh seeks relief under 18 U.S.C. § 3142(i) which

allows a judicial officer, by subsequent order, to permit the temporary

release of a person to the extent that the judicial officer determines such

release to be necessary for preparation of the person’s defense or another

compelling reason. He cites the same reasons above in support of his




                                     9
      Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 10 of 17




position that the global pandemic and his heightened health risks

constitute “another compelling reason” to justify his release.

     Section 3142(i) constitutes a limited safety valve provision,

enabling courts to re-examine detention decisions “to the extent that the

judicial officer determines such release to be necessary for preparation of

the person’s defense or for another compelling reason.” 18 U.S.C.

§ 3142(i). The defendant bears the burden of establishing circumstances

warranting temporary release under § 3142(i). See United States v.

Buswell, No. 11-CR-198-01, 2013 WL 210899, at *5 (W.D. La. Jan. 18,

2013) (collecting cases). The Court must carefully and impartially apply

the proper legal standards that govern an individual’s particular request

for relief. Roeder, 2020 WL 1545872, at *3.

     Until recent events spawned by the COVID-19 global pandemic,

defendants seeking release under § 3142(i) generally did so because it

was necessary to prepare the person’s defense. Those courts finding

“another compelling reason,” however, typically granted release

“sparingly to permit a defendant’s release where, for example, he is

suffering from a terminal illness or serious injuries.” United States v. Lee,

No. 19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020)



                                     10
      Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 11 of 17




(quoting United States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036,

at *2 (E.D.N.Y. Mar. 20, 2020)); see also United States v. Scarpa, 815 F.

Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering from

terminal AIDS, which could no longer be managed by correctional

authorities); United States v. Cordero Caraballo, 185 F. Supp. 2d 143

(D.P.R. 2002) (permitting release where defendant sustained “serious”

and “grotesque” gunshot wounds, suffered a heart attack, underwent an

emergency tracheotomy, was partially paralyzed, could not use his

hands, and had open and infected wounds about his body, and where the

United States Marshals Service refused to take custody of him until his

wounds closed).

     A defendant is not entitled to temporary release under § 3142(i)

based solely on generalized COVID-19 fears and speculation. United

States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.,

Mar. 25, 2020). We must make an individualized determination as to

whether COVID-19 concerns are compelling in a particular case to justify

temporary release under § 3142(i). Id. A decision on a motion seeking

release under § 3142(i) entails an informed judgment assessing both




                                    11
      Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 12 of 17




individual health concerns and broader public safety interests. In

reaching these judgments the court must:

           [E]valuate at least the following factors: (1) the
           original grounds for the defendant’s pretrial
           detention, (2) the specificity of the defendant’s
           stated COVID-19 concerns, (3) the extent to which
           the proposed release plan is tailored to mitigate or
           exacerbate other COVID-19 risks to the defendant,
           and (4) the likelihood that the defendant’s
           proposed release would increase COVID-19 risks
           to others. The court will not necessarily weigh
           these factors equally, but will consider them as a
           whole to help guide the court’s determination as to
           whether a “compelling reason” exists such that
           temporary release is “necessary.”

Clark, 2020 WL 1446895, at *3.

     The original grounds for Andrewsh’s detention included his

involvement in similar criminal activity that resulted in his arrest on

October 11, 2019, in the Court of Common Pleas of Lackawanna County

for delivery and possession with intent to deliver a controlled substance;

his engaging in criminal conduct while under supervision; we were not

inclined to release Andrewsh to the custody of a friend with a history of

substance abuse; the United States Probation Office’s recommendation

of detention; that drug trafficking is a danger to the community; that

drug traffickers pose special flight risks; and that the rebuttable



                                    12
      Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 13 of 17




presumption applied to this case and that Andrewsh had not rebutted the

presumption that detention was necessary to assure his appearance and

to protect the community.

     Andrewsh states that his history of asthma and mental health

problems should justify his release considering the coronavirus

pandemic. In support of these reasons, he attached two pages

documenting his list of immunizations, his list of medical problems, and

his list of medications. (Doc. 20-1). That submission documents his

diagnosis of bipolar disorder (not otherwise specified) and asthma

(unspecified). It also documents medication for asthma and mental

health disorders. These records represent his medical status as of June

23, 2011. He does not contend that these medications are not being

administered to him as prescribed. Rather, as Andrewsh acknowledges,

we have previously recognized that, despite Andrewsh’s mental health

history and substance abuse problems, he was receiving appropriate

treatment. (Doc. 20, at 11).

     His release plan, which includes his father and his mother acting

as third-party custodians, does not appear to mitigate or exacerbate other

COVID-19 risks to Andrewsh or to others. The father testified that he is



                                    13
      Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 14 of 17




a truck driver for a local company. His workday begins at 5:00 a.m. and

concludes at approximately 5:00 p.m. He lives in Old Forge,

Pennsylvania, with his girlfriend, Michelle Reviello, and her 17-year-old

daughter. He and Ms. Reviello lease their home which has two bedrooms.

Although Ms. Reviello did not testify, the father testified that he and she

are the lessees of the property and Ms. Reviello consents to the defendant

residing with them. Further, the father stated that they are willing to

make bedroom adjustments by allowing the defendant to sleep in one of

the bedrooms and Ms. Reviello and her daughter sleeping in the other

bedroom; the father is willing to sleep elsewhere in the house because he

does not sleep well and starts his day very early. We are uncomfortable,

however, with allowing the defendant to reside in the same household

with an unrelated minor. The defendant’s mother testified that, despite

her disability, she is willing to serve as a third-party custodian during

the hours that the father is out working. The court finds the testimony of

both the father and mother to be credible, forthright, and reflective of

their good intentions for the benefit of their son. Nevertheless, despite

their good faith efforts, we are not satisfied that this proposed living

arrangement is in their best interest or the best interests of Ms. Reviello



                                    14
      Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 15 of 17




and her minor daughter. Nor are we persuaded that the defendant’s

proposed release would not increase COVID-19 risks to others—both to

the several members of the two households into which it is proposed the

defendant be released, and to the surrounding community.

     While the court remains sympathetic to Andrewsh’s concerns

regarding the possibility of health complications caused by the COVID-

19 virus, “[s]uch speculation does not constitute a ‘compelling reason’ for

temporary release.” United States v. Loveings, Cr. No. 20-51, 2020 WL

1501859, at *3 (W.D. Pa. Mar. 30, 2020); see also United States v.

Pritchett, CR 19-280, 2020 WL 1640280, at *3 (W.D. Pa. Apr. 2, 2020)

(despite being sympathetic to defendant’s medical conditions, including

a diagnosis of asthma, speculation concerning possible future conditions

in jail does not constitute a “compelling reason” for temporary release.);

United States v. Jones, 2:19-CR-00249-DWA, 2020 WL 1511221, at *3

(W.D. Pa. Mar. 29, 2020) (holding that, while the defendant suffered from

hypertension, sleep apnea, and asthma, and it is true that individuals

with respiratory issues are at higher risk for COVID-19, his present

health conditions were not sufficient to establish a compelling reason for

release in light of the danger to the community posed by his release and



                                    15
      Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 16 of 17




the efforts undertaken at the jail to combat the spread of the virus) (citing

United States v. Davis, 2020 U.S. App. LEXIS 9987 (3d Cir. Mar. 20,

2020)). Ms. DeMorrow testified that she had difficulty recalling the last

time the defendant was required to visit an emergency room for his

asthma issues and speculated that it could have been approximately five

to seven years ago. The state of the record reflects that the defendant’s

asthma related issues seem to be under control.

     The mere presence of the virus, even in the detention setting, does

not automatically translate to the release of a person accused. United

States v. Williams, No. PWG-19-8, 2020 WL 1643662, at *2 (D. Md. Apr.

2, 2020) (denying defendant’s motion even where at least five inmates

had tested positive for COVID-19 and defendant suffered from allergies

and asthma); United States v. Bilbrough, TDC-20-0033, 2020 WL

1694362 (D. Md. Apr. 7, 2020) (affirming magistrate judge’s denial of

motion by defendant who suffered from diabetes); United States v. Julius

Williams, PWG-13-544, 2020 WL 1434130 (D. Md. Mar. 24, 2020)

(denying a 67-year-old defendant’s motion); United States v. Penaloza,

TDC 19-238, 2020 WL 1555064 (D. Md. Apr. 1, 2020) (denying motion of

defendant who suffered from a heart murmur); United States v. Jefferson,



                                     16
       Case 5:19-mj-00087-JFS Document 29 Filed 04/17/20 Page 17 of 17




CCB-19-487, 2020 WL 1332011 (D. Md. Mar. 23, 2020) (denying motion

of asthmatic defendant). Thus, we are left to speculate whether

Andrewsh’s continued incarceration would likely increase his risk of

harm. However, mindful of the rapidly evolving conditions in prisons

throughout the nation as well as the COVID-19 pandemic, we will

entertain a renewed request for release if at some point in the future it

becomes clear that there are compelling reasons to justify the defendant’s

release. United States v. Sanchez, 1:19-cr-00152, 2020 WL 1814159 *7

(M.D. Pa. Apr. 9, 2020) (citing United States v. Lee, No 19-CR-298 (KBJ),

2020 1541049, at *7 (D.D.C. Mar. 30, 2020).

   III. Conclusion

      For all of reasons set forth above, Andrewsh has failed to

demonstrate a compelling reason under 18 U.S.C. § 3142(i) for

reconsideration of the Court’s prior order of detention. Therefore, his

motion is denied.

      An appropriate order follows.



                                   s/Joseph F. Saporito, Jr.
                                   JOSEPH F. SAPORITO, JR.
                                   U.S. Magistrate Judge
Dated: April 17, 2020


                                      17
